[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            DEC 13, 2007
                             No. 07-11028                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 06-80484-CV-DMM

PROPHET PAULCIN,



                                                          Petitioner-Appellant,

                                  versus

JAMES R. MCDONOUGH,
BILL MCCOLLUM,


                                                      Respondents-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (December 13, 2007)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Prophet Paulcin, a Florida prisoner proceeding pro se, appeals the dismissal

of his habeas corpus petition, 28 U.S.C. § 2254, as time-barred by the one-year

statute of limitations of the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA), Pub. L. No. 104-132, 110 Stat. 1214 (1996). We granted a certificate of

appealability on whether the district court properly determined that Paulcin was not

entitled to equitable tolling. Paulcin asserts he should have been granted equitable

tolling for the time he spent in Santa Rosa County Jail, because he was totally

deprived of access to his legal papers and the law library. He claims he met the

requirements for equitable tolling because he could not file his petition without

access to these legal materials, and he exercised diligence in attempting to gain

access and file his petition.

      We review de novo the district court’s decision to deny equitable tolling and

dismiss a § 2254 habeas petition as time-barred. Drew v. Dep’t of Corr., 297 F.3d
1278, 1283 (11th Cir. 2002). However, we review a district court’s determination

of the relevant facts, including those related to a petitioner’s diligence, for clear

error. Under the clear error standard, we will “affirm a district court’s findings of

fact unless the record lacks substantial evidence to support that determination.” Id.

(internal quotations omitted).




                                            2
      The AEDPA imposes a one-year statute of limitations for filing a § 2254

habeas petition, which begins to run following one of four events, including “the

date on which the judgment became final.” 28 U.S.C. § 2244(d)(1)(A). Further,

the judgment becomes “final” after the expiration of the 90 days in which the

petitioner could file a petition of certiorari. Bond v. Moore, 309 F.3d 770, 774

(11th Cir. 2002). The one-year statute of limitations is tolled by statute while “a

properly filed application for State post-conviction or other collateral review with

respect to the pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2).

      Additionally, the statute of limitations can be equitably tolled when

extraordinary circumstances beyond a petitioner’s control cause him to file the

petition late, and the untimely filing was unavoidable even with diligence. Drew,
297 F.3d at 1286. If the petitioner fails to establish both extraordinary

circumstances and diligence, then equitable tolling is not available. Diaz v. Sec’y

for Dep’t of Corr., 362 F.3d 698, 702 (11th Cir. 2004). Further, “[e]ach case turns

on its own facts.” Knight v. Schofield, 292 F.3d 709, 711 (11th Cir. 2002). The

petitioner bears the burden of showing that equitable tolling is warranted. Drew,
297 F.3d at 1286. Conclusory allegations may be insufficient to support a claim

that equitable tolling is appropriate. See id. at 1292-93 (holding the district court

did not abuse its discretion in denying an evidentiary hearing on equitable tolling



                                           3
when the petitioner only presented conclusory allegations, without supporting

evidence, to support his claim).

      In Akins v. United States, 204 F.3d 1086, 1089-90 (11th Cir. 2000), the

movant argued for equitable tolling because (1) he was subjected to lockdowns in

jail for several months, during which he could not access the law library, and

(2) prison officials misplaced his legal papers for a period of time. After noting the

movant had ample time to file his motion when these impediments did not exist,

we declined to apply equitable tolling. Id. at 1090 (evaluating a § 2255 habeas

motion). In Dodd v. United States, 365 F.3d 1273, 1282-83 (11th Cir. 2004), the

movant argued for equitable tolling because he was transferred to a different

facility and detained there for over ten months without access to his legal papers.

We stated “Akins suggests that lockdowns and periods in which a prisoner is

separated from his legal papers are not ‘extraordinary circumstances’ in which

equitable tolling is appropriate.” Id. at 1283. In Dodd, the movant never claimed

his detention was unconstitutional, inappropriate, or outside of routine practice,

and we found that the circumstances were not extraordinary. Id. (evaluating a

§ 2255 habeas motion).




                                          4
      According to our prior decisions and statements in Akins and Dodd,

Paulcin’s transfer to county jail and denial of access to his legal papers and the law

library did not constitute extraordinary circumstances. Paulcin failed to allege

specifically or present evidence that his detention in county jail, due to pending

criminal charges, was extraordinary or anything other than routine. Additionally,

in the district court, Paulcin asserted only the conclusory allegation that he was

denied access to the library and his records, but failed to allege how his inability to

obtain legal materials thwarted his efforts to file a timely federal proceeding. In

fact, Paulcin filed an appeal of a denial of a Fla. R. 3.850 motion in state court

during the time he had no access to his records or the law library. This fact belies

the allegation that he was prevented from pursing legal redress during his time at

the Santa Rosa County Jail. Because Paulcin failed to establish extraordinary

circumstances, the district court did not err in not applying equitable tolling and

dismissing his petition as time-barred. Accordingly, we affirm.

      AFFIRMED.




                                           5